

Exhibit 10.19
Guaranty Agreement
This Guaranty Agreement (this “Guaranty”) is made as of the 23rd day of
December, 2014, by KBS REIT PROPERTIES III, LLC, a Delaware limited liability
company (“Guarantor”), in favor of Bank of America, N.A., a national banking
association, as agent for Lenders as that term is defined below (in such
capacity, “Administrative Agent”), and each of the Lenders (as defined below).
Recitals
Administrative Agent and certain other lenders from time to time (each a
“Lender” and collectively, “Lenders”), and KBSIII Towers at Emeryville, LLC, a
Delaware limited liability company (“Borrower”), are entering into concurrently
herewith that certain Loan Agreement dated as of the date hereof (herein called,
as it may hereafter be modified, supplemented, restated, extended, or renewed
and in effect from time to time, the “Loan Agreement”), which Loan Agreement
sets forth the terms and conditions of a loan (the “Loan”) to Borrower.
A condition precedent to Lenders’ obligation to make the Loan to Borrower is
Guarantor’s execution and delivery to Administrative Agent of this Guaranty.
The Loan will be evidenced by those certain Promissory Notes of even date
herewith, executed by Borrower and payable to the order of Lenders in the
aggregate original face principal amount of One Hundred Seventy-Five Million
Dollars ($175,000,000) (such notes, as they may hereafter be renewed, extended,
supplemented, increased or modified and in effect from time to time, and all
other notes given in substitution therefor, or in modification, renewal, or
extension thereof, in whole or in part, are herein called the “Note”).
Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.
Agreements
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lenders to make the Loan to
Borrower, Guarantor hereby guarantees to Lender the prompt and full payment and
performance of the indebtedness and obligations described below in this Guaranty
(collectively called the “Guaranteed Obligations”), this Guaranty being upon the
following terms and conditions:
Section 1.Guaranty of Payment.
(a)    Guarantor hereby unconditionally and irrevocably guarantees to
Administrative Agent and Lenders the punctual payment when due, whether by lapse
of time, by acceleration of maturity, or otherwise, of (i) subject to the
provisions of Section 1(b), Section 1(c) and Section 1(d) below, all principal
of the Loan now or hereafter due and owing, or which Borrower is obligated to
pay, pursuant to the terms of the Note, the Loan Agreement, the Deed of Trust,
any of the other Loan Documents, as the same may from time to time be amended,

1

--------------------------------------------------------------------------------



supplemented, restated or otherwise modified, and (ii) 100% of all amounts owing
under the Environmental Agreement by Borrower if (and only if) the Environmental
Insurance Policy (as defined in and substantially and materially in the form
approved by Administrative Agent pursuant to the Loan Agreement) is not then in
place or, if not then in place, does not otherwise cover Borrower for claims
relating to environmental matters when and if demand is made by Administrative
Agent under the Environmental Agreement delivered by Borrower (i.e., Guarantor
shall have no liability under this Guaranty for, and the Indebtedness (as
hereinafter defined) shall not include, amounts owing under the Environmental
Agreement so long as the Environmental Insurance Policy is in place or otherwise
covers the liability of Borrower for environmental matters at the time demand is
made by Administrative Agent or a Lender to Borrower under the Environmental
Agreement, whether or not the claim relating to any such environmental matter is
a covered claim under such Environmental Insurance Policy) (the amounts
described in clauses (i) and (ii) above shall be referred to herein,
collectively, as the “Indebtedness”). The Indebtedness shall also include all
costs and expenses incurred by Administrative Agent or any Lender in seeking to
enforce Administrative Agent’s or Lenders’ rights and remedies under this
Guaranty, including court costs, costs of alternative dispute resolution and
reasonable attorneys’ fees, whether or not suit is filed or other proceedings
are initiated thereon. This Guaranty covers, subject to the other terms and
conditions of this Guaranty, the Indebtedness presently outstanding and the
Indebtedness arising subsequent to the date hereof, including all amounts
advanced by Administrative Agent or Lenders in stages or installments. The
guaranty of Guarantor as set forth in this Section 1 is a continuing guaranty of
payment and not a guaranty of collection.
(b)    Notwithstanding anything stated to the contrary in Section 1(a) above,
and subject to Section 1(c) below, Guarantor’s maximum liability under clause
(i) of Section 1(a) of this Guaranty shall in no event exceed twenty-five
percent (25%) (the “Repayment Guaranty Obligation”) of the then outstanding
principal balance under the Loan that was disbursed by any Lender pursuant the
terms of the Loan Agreement and that remains unpaid (which shall expressly
exclude any other amounts that were not disbursed under such provisions
notwithstanding that the same may be characterized as “principal” or amounts
owing under the Loan or any Note (e.g., interest not paid when due, advances
made by Administrative Agent or a Lender to protect its collateral, or advances
to pay costs payable by Borrower under the Loan Documents or otherwise)) (the
“Guaranteed Principal Amount”), such amount calculated as of the date the
outstanding principal balance of the Loan becomes due and payable in full as a
result of maturity or acceleration or otherwise. The Guaranteed Principal Amount
shall only be reduced by payments actually received by Administrative Agent or a
Lender from Guarantor, which are applied to the outstanding principal balance of
the Loan. In no event shall any payment received by Administrative Agent or any
Lender from any other party with respect to the Loan, or any amount received by
Administrative Agent or any Lender as a result of any exercise of remedies by
Administrative Agent or Lenders under any other Loan Document, reduce the
Guaranteed Principal Amount or any other obligation of Guarantor hereunder.
(c)    Notwithstanding Section 1(b) above, Guarantor shall be liable for one
hundred percent (100%) of the repayment obligations under clause (i) of Section
1(a) upon a Triggering Event (as hereinafter defined).

2

--------------------------------------------------------------------------------



(d)    Administrative Agent shall grant a request by Guarantor to terminate the
Guarantor’s obligations under clause (i) of Section 1(a) and Section 1(b) of
this Guaranty (the “Repayment Guaranty Termination Event”), which shall be
evidenced by a written confirmation by Administrative Agent in form and
substance reasonably acceptable to Guarantor, upon and subject to the following
terms and conditions:
(i)    Guarantor shall request the termination, if at all, by written notice to
Administrative Agent not more than ninety (90) days, and not less than thirty
(30) days, prior to the effective date of any proposed Repayment Guaranty
Termination Event each, a “Termination Request Date”).
(ii)    The Repayment Guaranty Termination Event shall be effective no earlier
than December 31, 2015 and, thereafter, the Repayment Guaranty Termination Event
shall be effective as of June 30 or December 31 of the applicable year.
(iii)    At the time of the request and as of the effective date of any
Repayment Guaranty Termination Event, there shall not exist any Default or
Potential Default.
(iv)    Administrative Agent shall have received and approved an MAI appraisal
of the Property then subject to the lien of the Deed of Trust meeting all
applicable regulatory requirements, taking into account then-current market
conditions.
(v)    Whether or not the termination becomes effective, Guarantor shall pay all
reasonable out-of-pocket costs and expenses incurred by Administrative Agent in
connection with the requested termination, including appraisal fees and
reasonable attorneys’ fees actually incurred by Administrative Agent; all such
reasonable costs and expenses incurred up to the time of Administrative Agent’s
written agreement to the termination shall be due and payable on or prior to
Administrative Agent’s execution of that agreement (or if the proposed
termination does not become effective, then upon demand by Administrative
Agent), and any future failure to pay such amounts within ten (10) Banking Days
following written request of such payment, shall constitute a default under the
Loan Documents.
(vi)    The Property shall have achieved a Loan-to-Value Ratio of less than or
equal to sixty percent (60%). The conditions contained in this clause (v) may
also be satisfied by, in Borrower’s sole discretion, a voluntary paydown of the
Loan, without prepayment fees or premiums other than the payment of any
Consequential Loss under Section 2.5 of the Loan Agreement in an aggregate
amount sufficient to cause such Loan-to-Value Ratio to be met.
(vii)    The Property shall have an Ongoing Debt Service Coverage Ratio of at
least 1.30 to 1.00. The conditions contained in this clause (vi) may also be
satisfied by, in Borrower’s sole discretion, a voluntary paydown of the Loan,
without prepayment fees or premiums other than the payment of any Consequential
Loss under Section 2.5 of the Loan Agreement in an aggregate amount sufficient
to cause such Ongoing Debt Service Coverage Ratio to be met.

3

--------------------------------------------------------------------------------



Section 2.    Guaranty of Specific Obligations.
Guarantor also hereby unconditionally and irrevocably guarantees payment of, and
agrees to protect, defend, indemnify and hold harmless Administrative Agent and
each Lender for, from and against, 100% of any deficiency, loss or damage
suffered by Administrative Agent or any Lender because of:
(a)    The intentional misapplication or misappropriation by Borrower of any
funds derived from the Property, including the misapplication or
misappropriation by Borrower of rent, security deposits, insurance proceeds,
condemnation awards, or other income arising with respect to the Property;
(b)    Borrower's intentional commission of physical waste with respect to the
Property;
(c)    The fraud or intentional misrepresentation by Borrower or Guarantor made
in or in connection with the Loan Documents or the Loan;
(d)    Any voluntary transfer of the Property in violation of the terms of the
Loan Documents; or
(e)    Borrower's voluntary filing of any proceeding for relief under any
federal or state bankruptcy, insolvency or receivership laws or any assignment
for the benefit of creditors made by Borrower, or the involuntary filing against
Borrower by any member of Borrower, Guarantor or any Affiliate thereof of any
proceeding for relief under any federal or state bankruptcy, insolvency or
receivership laws, and such proceeding is not dismissed within ninety (90) days
of the filing thereof (a “Triggering Event”).
Section 3.    Primary Liability of Guarantor.
(a)    This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. This Guaranty shall be effective as a waiver of, and
Guarantor hereby expressly waives, any right to which Guarantor may otherwise
have been entitled, whether existing under statute, at Law or in equity, to
require Administrative Agent or any Lender to take prior recourse or proceedings
against any collateral, security or Person. It shall not be necessary for
Administrative Agent or any Lender, in order to enforce such payment or
performance by Guarantor, first to institute suit or pursue or exhaust any
rights or remedies against Borrower or other Person liable on such indebtedness
or for such performance, or to enforce any rights against any security given to
secure such indebtedness or performance, or to join Borrower or any other Person
liable for the payment or performance of the Guaranteed Obligations or any part
thereof in any action to enforce this Guaranty, or to resort to any other means
of obtaining payment or performance of the Guaranteed Obligations; provided,
however, that nothing herein contained shall prevent Administrative Agent or any
Lender from foreclosing the Deed of Trust or exercising any other right under
the Loan Documents.
(b)    Suit may be brought or demand may be made against Borrower or against any
or all parties who have signed this Guaranty or any other guaranty covering all
or any part of the

4

--------------------------------------------------------------------------------



Guaranteed Obligations, or against any one or more of them, separately or
together, without impairing the rights of Administrative Agent or any Lender
against any party hereto.
Section 4.    Certain Agreements and Waivers by Guarantor.
(a)    Guarantor agrees that neither the rights or remedies of Administrative
Agent and Lenders nor Guarantor’s obligations under the terms of this Guaranty
shall be released, diminished, impaired, reduced or affected by any one or more
of the following events, actions, facts, or circumstances, Guarantor waives any
rights, claims or defenses arising from any such events, actions, facts, or
circumstances, and the liability of Guarantor under this Guaranty shall be
absolute, unconditional and irrevocable irrespective of:
(i)    any limitation on the liability of, or recourse against, any other Person
in any Loan Document or arising under any Law;
(ii)    any claim or defense that this Guaranty was made without consideration
or is not supported by adequate consideration or that the obligations of
Guarantor hereunder exceed or are more burdensome than those of Borrower under
the other Loan Documents;
(iii)    the release or taking or accepting of any other security or guaranty
for, or right of recourse with respect to, any or all of the Guaranteed
Obligations;
(iv)    the operation of any statutes of limitations or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Administrative Agent or any Lender against Guarantor,
to the fullest extent permitted by Law;
(v)    any homestead exemption or any other exemption under applicable Law;
(vi)    any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;
(vii)    whether express or by operation of Law, any partial release of the
liability of Guarantor hereunder (except to the extent expressly so released) or
any complete or partial release of Borrower or any other Person liable, directly
or indirectly, for the payment or performance of any or all of the Guaranteed
Obligations;
(viii)    the death, insolvency, bankruptcy, disability, incapacity,
dissolution, liquidation, termination, receivership, reorganization, merger,
consolidation, change of form, structure or ownership, sale of all assets, or
lack of corporate, partnership or other power of Borrower or any other Person at
any time liable for the payment or performance of any or all of the Guaranteed
Obligations;

5

--------------------------------------------------------------------------------



(ix)    either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s)) or performance (including changes with
respect to the construction of the Improvements) or any other terms thereof, or
any waiver, termination, or release of, or consent to departure from, any of the
Loan Documents or any other guaranty of any or all of the Guaranteed
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Administrative Agent or Lenders to Borrower or
any other Person at any time liable for the payment or performance of any or all
of the Guaranteed Obligations;
(x)    any neglect, lack of diligence, delay, omission, failure, or refusal of
Administrative Agent or any Lender to take or prosecute (or in taking or
prosecuting) any action for the collection or enforcement of any of the
Guaranteed Obligations, or to foreclose or take or prosecute any action to
foreclose (or in foreclosing or taking or prosecuting any action to foreclose)
upon any security therefor, or to exercise (or in exercising) any other right or
power with respect to any security therefor, or to take or prosecute (or in
taking or prosecuting) any action in connection with any Loan Document, or any
failure to sell or otherwise dispose of in a commercially reasonable manner any
collateral securing any or all of the Guaranteed Obligations;
(xi)    any failure of Administrative Agent or any Lender to notify Guarantor of
any creation, renewal, extension, rearrangement, modification, supplement,
subordination, or assignment of the Guaranteed Obligations or any part thereof,
or of any Loan Document, or of any release of or change in any security, or of
the occurrence or existence of any Default or Potential Default, or of any other
action taken or refrained from being taken by Administrative Agent or any Lender
against Borrower or any security or other recourse, or of any new agreement
between or among Administrative Agent, any Lender and Borrower, it being
understood that Administrative Agent shall not be required to give Guarantor any
notice of any kind under any circumstances with respect to or in connection with
the Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding Borrower and any
collateral, including any changes in the business or financial condition of
Borrower or any collateral, and Guarantor acknowledges and agrees that neither
Administrative Agent nor any Lender shall have any duty to notify Guarantor of
any information which Administrative Agent or such Lender may have concerning
Borrower or any collateral;
(xii)    the existence of any claim, counterclaim, set off or other right that
Guarantor may at any time have against Borrower, any failure of Administrative
Agent or any Lender to notify Guarantor of any creation, renewal, extension,
rearrangement, modification, supplement, subordination, or assignment of the
Guaranteed Obligations or any part thereof, or of any Loan Document, or of any
release of or change in any security, or of the occurrence or existence of any
Default or Potential Default, or of any other action taken or refrained from
being taken by Administrative Agent or any Lender against Borrower or any
security or other recourse, or of any new agreement between or

6

--------------------------------------------------------------------------------



among Administrative Agent, any Lender and Borrower, it being understood that
Administrative Agent shall not be required to give Guarantor any notice of any
kind under any circumstances with respect to or in connection with the
Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding Borrower and any
collateral, including any changes in the business or financial condition of
Borrower or any collateral, and Guarantor acknowledges and agrees that neither
Administrative Agent nor any Lender shall have any duty to notify Guarantor of
any information which Administrative Agent or such Lender may have concerning
Borrower or any collateral;
(xiii)    , any Lender, or any other Person, whether or not arising in
connection with this Guaranty, any Note, the Loan Agreement, the Environmental
Agreement or any other Loan Document;
(xiv)    any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
Person, including any extension, reduction, composition, or other alteration of
the Guaranteed Obligations, whether or not consented to by Administrative Agent
or any Lender, or any action taken or omitted by Administrative Agent or any
Lender in any such proceedings, including any election to have Administrative
Agent’s or such Lender’s claim allowed as being secured, partially secured or
unsecured, any extension of credit by Administrative Agent or such Lender in any
such proceedings or the taking and holding by Administrative Agent or such
Lender of any security for any such extension of credit;
(xv)    any other condition, event, omission, action or inaction that would in
the absence of this Subsection result in the release or discharge of Guarantor
from the performance or observance of any obligation, covenant or agreement
contained in this Guaranty or any other agreement;
(xvi)    any early termination of any of the Guaranteed Obligations;
(xvii)    Administrative Agent’s or any Lender’s enforcement or forbearance from
enforcement of the Guaranteed Obligations on a net or gross basis; or
(xviii)    any liability, irregularity or unenforceability in whole or in part
(including with respect to any netting provision) of any Swap Contract or any
confirmation, instrument or agreement required thereunder or related thereto, or
any transaction entered into thereunder, or any limitation on the liability of
Borrower thereunder or any limitation on the method or terms of payment
thereunder which may now or hereafter be caused or imposed in any manner
whatsoever.
(b)    In the event any payment by Borrower or any other Person to
Administrative Agent or any Lender is held to constitute a preference,
fraudulent transfer or other voidable payment under any bankruptcy, insolvency
or similar Law, or if for any other reason Administrative Agent or any Lender is
required to refund such payment or pay the amount

7

--------------------------------------------------------------------------------



thereof to any other party, such payment by any Borrower or any other party to
Administrative Agent or such Lender shall not constitute a release of Guarantor
from any liability hereunder, and this Guaranty shall continue to be effective
or shall be reinstated (notwithstanding any prior release, surrender or
discharge by Administrative Agent of this Guaranty or of Guarantor), as the case
may be, with respect to, and this Guaranty shall apply to, any and all amounts
so refunded by Administrative Agent or any Lender or paid by Administrative
Agent or any Lender to another Person (which amounts shall constitute part of
the Guaranteed Obligations), and any interest paid by Administrative Agent or
any Lender and any attorneys’ fees, costs and expenses paid or incurred by
Administrative Agent or any Lender in connection with any such event.
(c)    It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute, irrevocable and unconditional
under any and all circumstances and that until the Guaranteed Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of Guarantor hereunder shall not be discharged
or released, in whole or in part, by any act or occurrence that might, but for
the provisions of this Guaranty, be deemed a legal or equitable discharge or
release of a guarantor.
(d)    Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Administrative Agent or any Lender to Borrower in excess
of the Guaranteed Obligations. All payments, repayments and prepayments of the
Loan, whether voluntary or involuntary, received by Administrative Agent or any
Lender from Borrower, any other Person or any other source (other than from
Guarantor pursuant to a demand by Administrative Agent hereunder), and any
amounts realized from any collateral for the Loan, shall be deemed to be applied
first to any portion of the Loan which is not covered by this Guaranty, and last
to the Guaranteed Obligations, and this Guaranty shall bind Guarantor to the
extent of any Guaranteed Obligations that may remain owing to Administrative
Agent or any Lender. Administrative Agent shall have the right to apply any sums
paid by Guarantor to any portion of the Loan in Administrative Agent’s sole and
absolute discretion.
(e)    If acceleration of the time for payment of any amount payable by Borrower
under any Note, the Loan Agreement, or any other Loan Document is stayed or
delayed by any Law or tribunal, all such amounts shall nonetheless be payable by
Guarantor on demand by Administrative Agent.
(f)    Guarantor further waives: (i) any defense to the recovery by
Administrative Agent or any Lender against Guarantor of any deficiency or
otherwise to the enforcement of this Guaranty or any security for this Guaranty
based upon Administrative Agent’s or any Lender’s election of any remedy against
Guarantor or Borrower, including the defense to enforcement of this Guaranty
(the so-called “Gradsky” defense) which, absent this waiver, Guarantor would
have by virtue of an election by Administrative Agent or any Lender to conduct a
non-judicial foreclosure sale (also known as a “trustee’s sale”) of any real
property security for the Indebtedness, it being understood by Guarantor that
any such non-judicial foreclosure sale will destroy, by operation of California
Code of Civil Procedure (“CCP”) Section 580d, all rights of any party to a
deficiency judgment against Borrower and, as a consequence, will destroy all
rights that Guarantor would otherwise have (including the right of subrogation,
the right of reimbursement, and the right of contribution) to proceed against
Borrower; (ii) any defense or

8

--------------------------------------------------------------------------------



benefits that may be derived from CCP Sections 580a, 580b, 580d or 726, or
comparable provisions of the Laws of any other jurisdiction and all other
anti-deficiency and one form of action defenses under the Laws of California and
any other jurisdiction; and (iii) any right to a fair value hearing under CCP
Section 580a, or any other similar Law, to determine the size of any deficiency
owing (for which Guarantor would be liable hereunder) following a non-judicial
foreclosure sale. Nothing in this subsection (f) shall operate to change, waive
or affect the provisions of Section 19 hereof.
(g)    Without limiting any other provision of this Guaranty, Guarantor waives
all rights and defenses that Guarantor may have because the Guaranteed
Obligations are secured by real property. This means, among other things:
(i)    That Administrative Agent or Lenders may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower; and
(ii)    If Administrative Agent forecloses on any real property collateral
pledged by Borrower: (A) the amount of the Guaranteed Obligations may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price; and (B) Administrative
Agent and Lenders may collect from Guarantor even if Administrative Agent, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses that
Guarantor may have because the Guaranteed Obligations are secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon CCP Sections 580a, 580b, 580d, or 726.
(h)    Guarantor waives all rights and defenses arising out of an election of
remedies by Administrative Agent and Lenders, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for the
Guaranteed Obligations, has destroyed Guarantor’s rights of subrogation and
reimbursement against Borrower by operation of CCP Section 580d or otherwise.
(i)    Guarantor waives Guarantor’s rights of subrogation and reimbursement,
including (i) any defenses Guarantor may have by reason of an election of
remedies by Administrative Agent and Lenders, and (ii) any rights or defenses
Guarantor may have by reason of protection afforded to Borrower with respect to
the Guaranteed Obligations pursuant to the anti-deficiency or other Laws of
California limiting or discharging Borrower’s obligations, including CCP
Sections 580a, 580b, 580d or 726.
(j)    Guarantor waives notice of acceptance of this Guaranty, any rights,
defenses and benefits that may be derived from Sections 2787 to 2855, inclusive,
of the California Civil Code or comparable provisions of the Laws of any other
jurisdiction, and all other suretyship defenses Guarantor would otherwise have
under the Laws of California or any other jurisdiction.

9

--------------------------------------------------------------------------------



(k)    No provision or waiver in this Guaranty shall be construed as limiting
the generality of any other provision or waiver contained in this Guaranty. All
of the waivers contained herein are irrevocable and unconditional and are
intentionally and freely made by Guarantor.
Section 5.    Subordination.
If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:
(a)    such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;
(b)    Guarantor shall not be entitled to enforce or receive payment, directly
or indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default shall have occurred and be continuing,
Guarantor shall not be prohibited from receiving such (i) reasonable management
fees or reasonable salary from Borrower as Administrative Agent may find
acceptable from time to time in its sole and absolute discretion, and (ii)
distributions from Borrower in an amount equal to any income taxes imposed on
Guarantor which are attributable to Borrower’s income from the Property;
(c)    Guarantor hereby assigns and grants to Administrative Agent a security
interest in all such indebtedness and security therefor, if any, of Borrower to
Guarantor now existing or hereafter arising, including any dividends and
payments pursuant to debtor relief or insolvency proceedings referred to below.
In the event of receivership, bankruptcy, reorganization, arrangement or other
debtor relief or insolvency proceedings involving Borrower as debtor,
Administrative Agent shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and shall have the right to
receive directly from the receiver, trustee or other custodian (whether or not a
Default or an Event of Default shall have occurred or be continuing under any of
the Loan Documents), dividends and payments that are payable upon any obligation
of Borrower to Guarantor now existing or hereafter arising, and to have all
benefits of any security therefor, until the Guaranteed Obligations have been
fully and finally paid and performed. If, notwithstanding the foregoing
provisions, Guarantor should receive any payment, claim or distribution that is
prohibited as provided above in this Section 5, Guarantor shall pay the same to
Administrative Agent immediately, Guarantor hereby agreeing that it shall
receive the payment, claim or distribution in trust for Administrative Agent and
shall have absolutely no dominion over the same except to pay it immediately to
Administrative Agent; and
(d)    Guarantor shall promptly upon written request of Administrative Agent
from time to time execute such documents and perform such acts as Administrative
Agent may reasonably require to evidence and perfect its interest and to permit
or facilitate exercise of its rights under this Section 5, including execution
and delivery of proofs of claim, further assignments and security agreements,
and delivery to Administrative Agent of any promissory notes or other
instruments evidencing indebtedness of Borrower to Guarantor. All promissory
notes, accounts

10

--------------------------------------------------------------------------------



receivable ledgers or other evidences, now or hereafter held by Guarantor, of
obligations of such Borrower to Guarantor shall contain a specific written
notice thereon that the indebtedness evidenced thereby is subordinated under and
is subject to the terms of this Guaranty.
Section 6.    Other Liability of Guarantor or Borrower.
If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Administrative Agent or any Lender other than
under this Guaranty, such liability shall not be in any manner impaired or
affected hereby, and the rights of Administrative Agent and Lenders hereunder
shall be cumulative of any and all other rights that Administrative Agent or any
Lender may have against Guarantor. If Borrower is or becomes indebted to
Administrative Agent or any Lender for any indebtedness other than or in excess
of the Guaranteed Obligations, any payment received or recovery realized upon
such other indebtedness of Borrower to Administrative Agent or such Lender may
be applied to such other indebtedness. This Guaranty is independent of (and
shall not be limited by) any other guaranty now existing or hereafter given.
Further, Guarantor’s liability under this Guaranty is in addition to any and all
other liability Guarantor may have in any other capacity, including, if
applicable, its capacity as a general partner.
Section 7.    Lender Assigns; Disclosure of Information.
This Guaranty is for the benefit of Administrative Agent and Lenders and the
permitted successors and assigns of each of them. Administrative Agent and any
Lender may, at any time, sell, transfer or assign all or a portion of its
interest in the Guaranteed Obligations and the Loan Documents, on and subject to
the terms and conditions of the Loan Agreement. In the event of any such
permitted sale, transfer or assignment of the Guaranteed Obligations or any part
thereof, the rights and benefits under this Guaranty, to the extent applicable
to the Guaranteed Obligations so sold, transferred or assigned, may be
transferred with such obligations. Subject to the provisions of Section 9.5 of
the Loan Agreement, Guarantor waives notice of any sale, transfer or assignment
of the Guaranteed Obligations and/or this Guaranty or any part thereof, and
agrees that failure to give notice of any such sale, transfer or assignment will
not affect the liability of Guarantor hereunder. Subject to the terms and
conditions of the Loan Agreement, including, without limitation, Section 9.6
thereof, Administrative Agent and each Lender are hereby authorized to
disseminate any information they now have or hereafter obtain pertaining to the
Guaranteed Obligations or this Guaranty, including credit or other information
on Borrower, Guarantor and/or any party liable, directly or indirectly, for any
part of the Guaranteed Obligations, to any actual or prospective assignee or
participant with respect to the Guaranteed Obligations, to any of the affiliates
of Administrative Agent or such Lender, including Merrill Lynch, Pierce, Fenner
& Smith Incorporated, to any regulatory body having jurisdiction over
Administrative Agent or such Lender, and to any other parties as necessary or
appropriate in the reasonable judgment of Administrative Agent or such Lender.
Section 8.    Binding Effect; Joint and Several Liability.
This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns. Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed

11

--------------------------------------------------------------------------------



Obligations, including that portion incurred or arising after the death of
Guarantor and shall be provable in full against Guarantor’s estate, whether or
not the Guaranteed Obligations are then due and payable. If this Guaranty is
signed by more than one Person, then all of the obligations of Guarantor arising
hereunder shall be jointly and severally binding on each of the undersigned, and
their respective heirs, personal representatives, successors and assigns, and
the term “Guarantor” shall mean all of such Persons and each of them
individually.
Section 9.    Governing Law.
The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of California and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.
All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable.
Section 10.    Invalidity of Certain Provisions.
If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.
Section 11.    Costs and Expenses of Enforcement.
Guarantor shall pay on demand all reasonable attorneys’ fees and all other costs
and expenses incurred by Administrative Agent in the enforcement of or
preservation of Administrative Agent or Lenders’ rights under this Guaranty
including all attorneys’ fees and expenses, investigation costs, and all court
costs, whether or not suit is filed hereon, or whether at maturity or by
acceleration, or whether before or after maturity, or whether in connection with
bankruptcy, insolvency or appeal.
Section 12.    No Usury.
It is not the intention of Administrative Agent, any Lender or Guarantor to
obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under applicable Law. Should it be determined that any portion
of the Guaranteed Obligations or any other amount payable by Guarantor under
this Guaranty constitutes interest in excess of the maximum amount of interest
that Guarantor, in Guarantor’s capacity as guarantor, may lawfully be required
to pay under applicable Law, the obligation of Guarantor to pay such interest
shall automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law. The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor, Administrative Agent and Lenders.

12

--------------------------------------------------------------------------------



Section 13.    Representations, Warranties, and Covenants of Guarantor.
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest (indirectly) in Borrower and will derive a material and
substantial benefit, directly or indirectly, from the making of the Loan to
Borrower and from the making of this Guaranty by Guarantor; (b) this Guaranty is
duly authorized and valid, and is binding upon and enforceable against
Guarantor; (c) Guarantor is not, and the execution, delivery and performance by
Guarantor of this Guaranty will not cause Guarantor to be, in violation of or in
default with respect to any law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected; (d) unless Guarantor is a natural person, Guarantor is duly organized,
validly existing, and in good standing under the laws of the state of its
organization and has full power and authority to enter into and perform this
Guaranty; (e) there is no material litigation pending with respect to which
process has been served or, to the knowledge of Guarantor, threatened by or
before any tribunal against or affecting Guarantor which, if adversely
determined, would have a material adverse effect on Guarantor’s ability to
perform its obligations hereunder; (f) all financial statements and information
heretofore furnished to Administrative Agent by Guarantor do, and all financial
statements and information hereafter furnished to Administrative Agent by
Guarantor will, fully and accurately present the condition (financial or
otherwise) of Guarantor as of their dates and the results of Guarantor’s
operations for the periods therein specified, and, since the date of the most
recent financial statements of Guarantor heretofore furnished to Administrative
Agent, no material adverse change has occurred in the financial condition of
Guarantor, nor, except as heretofore disclosed in writing to Administrative
Agent, has Guarantor incurred any material liability, direct or indirect, fixed
or contingent; (g) after giving effect to this Guaranty, Guarantor is solvent,
is not engaged or about to engage in business or a transaction for which the
property of Guarantor is an unreasonably small capital, and does not intend to
incur or believe that it will incur debts that will be beyond its ability to pay
as such debts mature; and (h) Guarantor has read and fully understands the
provisions contained in the Note, the Loan Agreement, the Deed of Trust, the
Environmental Agreement and the other Loan Documents. Guarantor’s
representations, warranties and covenants are a material inducement to
Administrative Agent to enter into the other Loan Documents and any Swap
Contract, and shall survive the execution hereof and any bankruptcy,
foreclosure, transfer of security or other event affecting Borrower, Guarantor,
any other party, or any security for all or any part of the Guaranteed
Obligations.
Section 14.    Notices.
All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile. Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a notice required by any applicable statute shall be considered
complete when the

13

--------------------------------------------------------------------------------



requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This Section
shall not be construed in any way to affect or impair any waiver of notice or
demand provided in this Guaranty or in any other Loan Document or to require
giving of notice or demand to or upon any Person in any situation or for any
reason.
Section 15.    Cumulative Rights.
All of the rights and remedies of Administrative Agent and Lenders under this
Guaranty and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Administrative
Agent or any Lender of any one or more of such rights and remedies shall not
preclude the simultaneous or later exercise by Administrative Agent or any
Lender of any or all such other rights and remedies. No single or partial
exercise of any right or remedy shall exhaust it or preclude any other or
further exercise thereof, and every right and remedy may be exercised at any
time and from time to time. No failure by Administrative Agent or Lenders to
exercise, nor delay in exercising, any right or remedy shall operate as a waiver
of such right or remedy or as a waiver of any Default. No notice to or demand on
Guarantor in any case shall of itself entitle Guarantor to any other or further
notice or demand in similar or other circumstances. No provision of this
Guaranty or any right or remedy of Administrative Agent or any Lender with
respect hereto, or any default or breach, can be waived, nor can this Guaranty
or Guarantor be released or discharged in any way or to any extent, except
specifically in each case by a writing intended for that purpose (and which
refers specifically to this Guaranty) executed and delivered by Administrative
Agent to Guarantor.
Section 16.    Term of Guaranty.
This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Administrative Agent and Lenders under
this Guaranty are fully and finally paid, performed and discharged and are not
subject to any bankruptcy preference period or any other disgorgement.
Notwithstanding anything stated to the contrary in this Guaranty, in the event
that Administrative Agent or its nominee or any third party takes record title
to any portion of the Property following the exercise of Administrative Agent’s
rights and remedies under the Loan Documents, Guarantor shall nonetheless have
the right to terminate its continuing liability under clause (ii) of Section 1
of this Guaranty with respect to Borrower’s obligations under the Environmental
Agreement (and only as to such obligations) with respect to such portion of the
Property, upon fulfillment of each of the following conditions to the reasonable
satisfaction of Administrative Agent with respect to such portion of the
Property:
(a)    Guarantor or Borrower shall have delivered to Administrative Agent a new
environmental insurance policy which insures Administrative Agent and Lenders
(“New Environmental Insurance Policy”) and which:
(i)    is comparable to the existing Environmental Insurance Policy approved by
Lender except the policy limits shall be at least $5,000,000 for each occurrence
and in the aggregate with a retention of no greater than $100,000; and

14

--------------------------------------------------------------------------------



(ii)    is issued by the same company as the existing Environmental Insurance
Policy or a replacement company with an AM Best's Rating equivalent or better
than A‑ (Excellent)/IX; and
(iii)    has a term of three (3) years from the date of issuance; and
(b)    Administrative Agent shall have received evidence that all premiums for
three (3) years coverage under such New Environmental Insurance Policy have been
prepaid in full.
Such termination of Guarantor’s liability under clause (ii) of Section 1 of this
Guaranty with respect to Borrower’s obligations under the Environmental
Agreement, shall become effective only upon the delivery by Administrative Agent
to Guarantor of a specific written acknowledgment of the satisfaction of all of
the foregoing conditions and the termination of such obligations, which
acknowledgement Administrative Agent agrees to provide unless any of the
conditions to such termination have not been satisfied. This Section 16 shall
under no circumstance be interpreted to terminate or limit any of Guarantor’s
liabilities in Section 1 of this Guaranty except to the extent such liabilities
relate to Borrower’s obligations under the Environmental Agreement.
Notwithstanding anything stated to the contrary in this Guaranty, in the event
that Borrower successfully exercises its right to terminate its continuing
liability under the Environmental Agreement pursuant to and in accordance with
the terms and conditions of Section 7 thereof, Guarantor’s liability under
clause (ii) of Section 1 of this Guaranty with respect to its guaranty of
Borrower’s obligations under the Environmental Agreement (and only as to such
obligations) shall automatically terminate.
Section 17.    Financial Statements.
Guarantor agrees to provide to Administrative Agent, as and when required, the
Financial Statements and other financial information required to be delivered to
Administrative Agent with respect to Guarantor pursuant to the terms of the Loan
Agreement and the other Loan Documents, in the form and detail required by the
Loan Documents. Guarantor also agrees to provide to Administrative Agent such
other and further financial information with respect to Guarantor as
Administrative Agent shall from time to time reasonably request. Acceptance of
any Financial Statement by Administrative Agent, whether or not in the form
prescribed herein, shall be relied upon by Administrative Agent in the
administration, enforcement, and extension of the Guaranteed Obligations.
Section 18.    Subrogation.
Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with Section
17 above, and Guarantor hereby waives all of such rights.

15

--------------------------------------------------------------------------------



Section 19.    Time of Essence.
Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.
Section 20.    Entire Agreement; Counterparts; Construction.
This Guaranty embodies the entire agreement between Administrative Agent and
Lenders and Guarantor with respect to the guaranty by Guarantor of the
Guaranteed Obligations. This Guaranty supersedes all prior agreements and
understandings, if any, with respect to the guaranty by Guarantor of the
Guaranteed Obligations. This Guaranty shall be effective upon execution by
Guarantor and delivery to Administrative Agent. This Guaranty may not be
modified, amended or superseded except in a writing signed by Administrative
Agent and Guarantor referencing this Guaranty by its date and specifically
identifying the portions hereof that are to be modified, amended or superseded.
If this Guaranty has been executed in one or more identical counterparts, then
each such counterpart shall be deemed an original for all purposes, and all will
constitute, collectively, one agreement. The lack of genuineness or authority of
any signature of, or signator for, any Guarantor shall not affect the
obligations hereunder of any other Guarantor. As used herein, the words
“include” and “including” shall be interpreted as if followed by the words
“without limitation.”
Section 21.    Financial Covenants.
Unless and until a Repayment Guaranty Termination Event shall occur, Guarantor
shall comply with the financial covenants set forth in Exhibit “J” of the Loan
Agreement.
Section 22.    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND ADMINISTRATIVE AGENT
WAIVE TRIAL BY JURY IN RESPECT OF ANY DISPUTE (AS DEFINED IN THE LOAN AGREEMENT)
AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY GUARANTOR AND ADMINISTRATIVE AGENT, AND GUARANTOR AND
ADMINISTRATIVE AGENT HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. GUARANTOR AND ADMINISTRATIVE AGENT
ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. GUARANTOR FURTHER REPRESENTS
AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS GUARANTY AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

16

--------------------------------------------------------------------------------



Section 23.    Forum.
Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Property is
located, over any Dispute. Guarantor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable Law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Guaranty may be made by certified or registered mail, return
receipt requested, directed to Guarantor at its address for notice set forth in
this Guaranty, or at a subsequent address of which Administrative Agent received
actual notice from Guarantor in accordance with the notice section of this
Guaranty, and service so made shall be complete five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of
Administrative Agent or any Lender to serve process in any manner permitted by
Law or limit the right of Administrative Agent or any Lender to bring
proceedings against Guarantor in any other court or jurisdiction.
Section 24.    Credit Verification.
Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Administrative Agent and each Lender to check any credit references,
verify his/her employment and obtain credit reports from credit reporting
agencies of Administrative Agent’s or such Lender’s choice in connection with
any monitoring, collection or future transaction concerning the Loan, including
any modification, extension or renewal of the Loan. Also in connection with any
such monitoring, collection or future transaction, Administrative Agent and each
Lender is hereby authorized to check credit references, verify employment and
obtain a third party credit report for the spouse of any married person
obligated on this Guaranty, if such person lives in a community property state.
Section 25.    Limited Recourse Provision.
Administrative Agent and Lenders shall have no recourse against, nor shall there
be any personal liability to, the members of Guarantor, or to any shareholders,
members, partners, beneficial interest holders or any other entity or person in
the ownership (directly or indirectly) of Guarantor with respect to the
obligations of Guarantor under this Guaranty. For purposes of clarification, in
no event shall the above language limit, reduce or otherwise affect any
Borrower’s liability or obligations under the Loan Documents, Guarantor’s
liability or obligations under the Guaranty, or Administrative Agent’s or any
Lender’s right to exercise any rights or remedies against any collateral
securing the Loan.
Section 26.    Additional Representations.
On each date on which a Swap Transaction is entered into (but not on any other
day even

17

--------------------------------------------------------------------------------



if such Swap Obligations continue to exist on any such day), Guarantor will be
deemed to represent to Administrative Agent and Lenders that Guarantor is an
“eligible contract participant” as such term is defined in the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute (the “Commodity Exchange Act”). For purposes of this
provision, “Swap Obligation” means any obligation to pay or perform under any
Swap Contract, or any other agreement, contract or transaction entered into in
connection with a Swap Transaction.


[Signatures begin on following page.]

18

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under seal as of
the date first written above.
Address of Guarantor:
GUARANTOR:
 
 
 
 
 
 
KBS REIT PROPERTIES III, LLC
KBS REIT PROPERTIES III, LLC,
c/o KBS Capital Advisors LLC
a Delaware limited liability company
620 Newport Center Drive, Suite 1300
 
 
 
 
Newport Beach, California 92660
By:
KBS LIMITED PARTNERSHIP III,
Attn:
Brent Carroll, Senior Vice President,
 
a Delaware limited partnership,
 
Asset Management
 
its sole member
Fax Number: (949) 417-6518
 
 
 
 
 
 
 
By:
KBS REAL ESTATE INVESTMENT
With a copy to:
 
 
TRUST III, INC., a Maryland corporation,
 
 
 
 
its general partner
c/o KBS Capital Advisors LLC
 
 
 
 
620 Newport Center Drive, Suite 1300
 
 
By:
/s/ Charles J. Schreiber, Jr.
Newport Beach, California 92660
 
 
 
Charles J. Schreiber, Jr.,
Attn:
Todd Smith, Vice President Controller,
 
 
 
Chief Executive Officer
 
Corporate
 
 
 
 
Fax Number: (949) 417-6520
 
 
 
 
 
 
 
 
 
 
and
 
 
 
 
 
 
 
 
 
 
c/o KBS Capital Advisors LLC
 
 
 
 
620 Newport Center Drive, Suite 1300
 
 
 
 
Newport Beach, California 92660
 
 
 
 
Attn:
Jeff Waldvogel, Director of Finance & Reporting
 
 
 
 
Fax Number: (949) 417-6520
 
 
 
 
 
 
 
 
 
 
Address of Lender:
 
 
 
 
Bank of America, N.A.
 
 
 
 
5 Park Plaza, Suite 500
 
 
 
 
Attn: Kevin McLain
 
 
 
 
 
 
 
 
 
 




SIGNATURE PAGE TO KBSIII TOWERS AT EMERYVILLE, LLC GUARANTY